EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement filed February 14, 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a publication date has not been provided (see 37 CFR 1.98(b)(5)).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The examiner recommends, in lieu of a publication date, including a statement, if possible, that the reference was known to Applicant prior to the earliest priority date of the present application.   
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 24-31 been renumbered claims 21-28.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Rachel Smith on March 7, 2022 and March 9, 2022.
The application has been amended as follows: 
	Regarding claim 1, in line 13, “the threads” has been changed to “the first threads”.  In line 14, “the slots” has been changed to “the one or more slots”.
Regarding claim 7, in line 4, “stopperferrule” has been changed to “stopper ferrule”.  
Regarding claim 22, in line 1, “claim 24” has been changed to “claim 21”.  In line 2, “the threads” has been changed to “the first threads”.  In line 3, “the slots” has been changed to “the one or more slots”.
Regarding claim 24, in line 1, “claim 26” has been changed to “claim 23”.
Regarding claim 25, in line 1, “claim 27” has been changed to “claim 24”.  
Regarding claim 26, in line 1, “claim 27” has been changed to “claim 24”.  
Regarding claim 27, in line 1, “claim 29” has been changed to “claim 26”.  In line 2, “the threads” has been changed to “the first threads”.  In line 2, “the slots” has been changed to “the one or more slots”.
Regarding claim 28, in line 1, “claim 30” has been changed to “claim 27”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773